DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-12, filed 3/8/2021, with respect to amended claims 1, 11 and 19 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-8, 10-15, 18-19 and 21-24 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed accumulator assemblies, and electric or hybrid vehicle comprising the same, are novel over the closest prior art – Meyer (US 2009/0058355 A1 – see IDS) and Darbon (DE102016115647B3 – see IDS; machine translation on record).
Regarding Claims 1, 11 and 19, Meyer and Darbon each disclose an accumulator assembly, and electric vehicle comprising the same, according to the claimed inventions, respectively, except the features of: (1) wherein the at least one battery module is coupled to the housing lower part such that the at least one battery module and the lower housing part are conjointly fixable to the housing upper part via a movement in a direction of the housing upper part (claims 1 and 11); and (2) a plurality of lids defining the housing lower part, a respective lid of the plurality of lids assigned and coupled to a respective battery module of the plurality of battery modules in at least one of a form-fitting manner, a force-fitting manner, and a materially integral manner, and wherein a number of the plurality of lids corresponds to a number of the plurality of battery modules (claim 19).  
(1), Meyer discloses that the at least one battery module is coupled to the housing lower part such that the at least one battery module [par. 0022] but fails to teach that the at least one battery module and the lower housing part are conjointly fixable to the housing upper part via a movement in a direction of the housing upper part.  In particular, Meyer does not positively teach how the housing lower part and/or the at least one battery module are fixable to the housing upper part.  Hence, an ordinary skilled artisan would be inclined to believe conventional means of a conjoint fixing method such as screws or bolts is employed.  Further, Darbon discloses the battery modules are fixed to the upper housing part by use of gravity force in a movement direction of the housing upper part [par. 0047], but fails to teach that the battery modules are coupled to the housing lower part.  On the contrary, Darbon explicitly teaches that the battery modules hang from the housing upper part in a manner that the battery modules do not contact the housing lower part [par. 0060; Fig. 12].  Hence, an ordinary skilled artisan would not be motivated to modify Darbon to couple the battery modules to the housing lower part.  Further, Darbon does not provide a motivation to modify the accumulator assembly of Meyer such that the at least one battery module and the lower housing part are conjointly fixable to the housing upper part via a movement in a direction of the housing upper part.  Thus, claims 1 and 11 are unobvious over the cited prior art.
Pertaining (2), neither Meyer nor Darbon each teach a single, integral housing lower part as opposed to a plurality of lids defining the housing lower part.  Further, neither Meyer nor Darbon teach a respective lid assigned and coupled to a respective battery module in at least one of a form-fitting manner, a force-fitting manner, and a materially integral manner.  The instant specification teaches that such a configuration allows maintenance of a respective battery module by removing the lid and releasing the battery from the housing upper part.  Thus, claim 19 is unobvious over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724